 


109 HR 1246 IH: Children’s Hospitals Education Equity and Research (CHEER) Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1246 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mrs. Johnson of Connecticut (for herself, Ms. Pryce of Ohio, Mr. Brown of Ohio, Mr. Bachus, Ms. Baldwin, Mrs. Bono, Ms. Eshoo, Mr. Hall, Mr. Hulshof, Mr. Rush, Mr. Sessions, Mr. Shays, Mr. Shimkus, Mr. Simmons, Ms. Solis, and Mr. Waxman) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To reauthorize the Children’s Hospitals Graduate Medical Education Program. 
 
 
1.Short titleThis Act may be cited as the Children’s Hospitals Education Equity and Research (CHEER) Act of 2005. 
2.Reauthorization of children’s hospitals graduate medical education program 
(a)Extension of programSection 340E(a) of the Public Health Service Act (42 U.S.C. 256e(a)) is amended by striking 2005 and inserting 2010. 
(b)Direct graduate medical educationSection 340E(c) of the Public Health Service Act (42 U.S.C. 256e(c)) is amended— 
(1)in paragraph (1)(B), by inserting but without giving effect to section 1886(h)(7) of such Act) after section 1886(h)(4) of the Social Security Act; and 
(2)in paragraph (2)(E)(ii), by striking described in subparagraph (C)(ii) and inserting applied under section 1886(d)(3)(E) of the Social Security Act for discharges occurring during the preceding fiscal year. 
(c)Nature of paymentsSection 340E(e)(3) of the Public Health Service Act (42 U.S.C. 256e(e)(3)) is amended by striking made to pay and inserting made and pay. 
(d)Authorization of appropriationsSection 340E(f) of the Public Health Service Act (42 U.S.C. 256e(f)) is amended— 
(1)in paragraph (1)(A)— 
(A)in clause (ii), by striking and; 
(B)in clause (iii), by striking the period and inserting a semicolon; and 
(C)by adding at the end the following: 
 
(iv)for fiscal year 2006, $110,000,000; and 
(v)for each of fiscal years 2007 through 2010, such sums as may be necessary.; and 
(2)in paragraph (2)— 
(A)in the matter preceding subparagraph (A)— 
(i)by striking There are hereby authorized and inserting There are authorized; and 
(ii)by striking (b)(1)(A) and inserting (b)(1)(B); 
(B)in subparagraph (B), by striking and; 
(C)in subparagraph (C), by striking the period and inserting a semicolon; and 
(D)by adding at the end the following: 
 
(D)for fiscal year 2006, $220,000,000; and 
(E)for each of fiscal years 2007 through 2010, such sums as may be necessary.. 
(e)Technical amendmentSection 340E(e)(2) of the Public Health Service Act (42 U.S.C. 256e(e)(2)) is amended by striking the first sentence.  
(f)Extending availability of funds through the following fiscal year 
(1)In generalSection 340E(f) of the Public Health Service Act (42 U.S.C. 256e(f)) is amended— 
(A)in paragraph (1)(B)— 
(i)by inserting or for fiscal year 2006 (or any succeeding fiscal year) after for fiscal year 2000; and 
(ii)by striking fiscal year 2001 and inserting the end of the succeeding fiscal year; and 
(B)by adding at the end of paragraph (2) the following:  
The amounts appropriated under this paragraph for a fiscal year (beginning with fiscal year 2006) shall remain available for obligation through the end of the succeeding fiscal year.. 
(2)Conforming amendmentSection 340E(b)(2)(A) of the Public Health Service Act (42 U.S.C. 256e(b)(2)(A)) is amended by inserting before the period at the end the following: plus the funds remaining available from the previous fiscal year under paragraph (1)(B) or the second sentence of paragraph (2), respectively, of such subsection.  
(g)Redistribution of recouped amountsSection 340E(e)(3) of the Public Health Service Act (42 U.S.C. 256e(e)(3)) is amended by striking to the extent possible. and inserting a period and the following: To the greatest extent possible, amounts recouped from a hospital are to be distributed to other hospitals in the same fiscal year. Unless there is fraud, amounts paid to a hospital without a demand for recoupment by the end of the fiscal year shall be final and not subject to recoupment.. 
(h)Appeals proceduresSection 340E(e) of the Public Health Service Act (42 U.S.C. 256e(e)) is amended— 
(1)in paragraph (3), by striking the last sentence; and 
(2)by adding at the end the following: 
 
(4)Appeals 
(A)In generalA decision affecting the amount payable to a hospital pursuant to this section shall— 
(i)be subject to review under section 1878 of the Social Security Act in the same manner as final determinations of the amount of payment under section 1886(d) of such Act are subject to review; and 
(ii)be handled expeditiously so that the review decision is reflected in the final reconciliation for the year in which the appeal is made. 
(B)LimitationA review decision pursuant to this paragraph shall not affect payments for a fiscal year prior to the fiscal year in which the review decision is rendered. 
(C)Application to subsequent fiscal yearsThe Secretary shall apply a review decision under this paragraph in determining the amount of payment for the appealing hospital in the fiscal year in which the decision is rendered and in subsequent fiscal years, unless the law at issue in the review decision is amended or there are material differences between the facts for the fiscal year for which the review decision is rendered and the fiscal year for which payment is made. Nothing in this section shall be construed to prohibit a hospital from seeking review of similar determinations in subsequent fiscal years.. 
 
